                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Dathan Shaka McIntyre                                               Docket No. 7:14-CR-17-1FL

                                Petition for Action on Supervised Release

COMES NOW Erik J. Graf, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Dathan Shaka McIntyre, who, upon an earlier plea of guilty to
Possession of a Firearm and Ammunition by a Convicted Felon, in violation of 18 U.S.C. §§ 922(g) and
924, was sentenced by the Honorable Louise W. Flanagan, U.S. District Judge, on September 4, 2014, to
the custody of the Bureau of Prisons for a term of 38 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 36 months.

Dathan Shaka McIntyre was released from custody on February 17, 2017, at which time the term of
supervised release commenced.

On May 31, 2017, the Court was informed that McIntyre incurred a citation for misdemeanor Trespassing
for which he was admonished by his supervising probation officer.

On September 30, 2017, McIntyre served a 2-day DROPS sanction for testing positive for marijuana.

On July 18, 2018, the Court was informed that McIntyre incurred a citation for driving a vehicle without a
license for which he was admonished by his supervising officer.

On January 11, 2019, the Court agreed that the probation office monitor and report to the court if McIntyre
is found guilty of a criminal summons alleging he committed the offense of misdemeanor Assault on a
Female.

On April 9, 2019, the Court agreed that McIntyre be returned to substance abuse treatment and testing and
be subjected to cognitive behavioral techniques in response to a positive urinalysis test result for marijuana.
McIntyre’s DROPS condition was also stricken.

On May 22, 2019, the Court agreed that McIntyre be allowed to further benefit from the substance abuse
treatment to which he recently returned, that the frequency of his urinalysis testing be increased, and that
he be subjected to further cognitive behavioral techniques in response to a positive urinalysis test result for
marijuana.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On May 29, 2019, McIntyre was subjected to a random urinalysis test which resulted in a positive reading
for marijuana.

This positive urinalysis result reflects McIntyre’s third positive test since March 2019. In response to the
first two such tests McIntyre was subjected to increased urinalysis testing, increased substance abuse
treatment, and cognitive behavioral techniques in an attempt to conform his thinking to a more prosocial
posture on the use of marijuana.

In response to this third positive test result, the probation office will continue with these treatment
techniques but now recommends a more punitive sanction to enforce the officer’s instruction that he
Dathan Shaka McIntyre
Docket No. 7:14-CR-17-1FL
Petition For Action
Page 2

terminate his use of marijuana is needed. Further, the probation office recommends structuring the
offender’s free time outside of his school and work schedule will limit his exposure to drugs and isolate
him from the sources and individuals who feed his addiction.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      60 consecutive days. The defendant is restricted to their residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.


Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Robert L. Thornton                               /s/ Erik J. Graf
Robert L. Thornton                                   Erik J. Graf
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     414 Chestnut Street, Suite 102
                                                     Wilmington, NC 28401
                                                     Phone: 910-679-2031
                                                     Executed On: July 2, 2019

                                       ORDER OF THE COURT

                                 2nd
Considered and ordered this _________                July
                                         day of ____________________, 2019, and ordered filed and made
a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
